DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to for minor informalities.
With respect to claim 9, the language “a combination thereof of 100 wt.% hydrothermal liquefaction product” is improper English grammar.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1, 3-8, and 14 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
With respect to claims 1 and 3-8, the following limitations lack proper antecedent basis, and therefore render the claims indefinite: 
Claim 1: “hydrothermal liquefaction product aqueous phase.”
Claim 3: “adding acids, alkalis or buffers.”
Claim 4: “the recirculated hydrothermal liquefaction product aqueous phase.”
Claim 5: “the alkaline aqueous solution.”
Claim 6: “dry biomass to dry black liquor ratio.”
Claim 7: “the hydrothermal liquefaction product aqueous phase.”
Claim 8: “the hydrothermal liquefaction product aqueous phase.”
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired.  See MPEP § 2173.05(c).  In the present instance, claims 6, 8, and 14 recite the broad recitations of various limitations, and the claim also recites language such as “preferably,” “more preferably,” and “most preferably,” which introduces the narrower statement of the range/limitation. . The claims are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office Action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-5, 8, and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yokoyama (US 4,935,567).
With respect to claims 1-5, 8, and 9, Yokoyama discloses a method for controlling the product slate of hydrothermal liquefaction (see Yokoyama, Abstract; and table at column 5), the method comprising adjusting pH within a specified range by addition of an alkaline substance such as sodium hydroxide (see Yokoyama, column 2, lines 52-66).  The liquefaction product may be separated into an aqueous phase which may be recycled (see Yokoyama, column 3, lines 39-43; and column 2, lines 22-26).  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office Action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
Claims 6, 7, 10-13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Yokoyama (US 4,935,567).
With respect to claims 6, 7, 10-13, and 15, see discussion supra at paragraph 10.  Inasmuch as Yokoyama discloses maintaining pH within a preferred range (see Yokoyama, column 2, lines 64-66) as well as the use of preferred pH modifying agents (see Yokoyama, column 2, lines 59-64), then the person having ordinary skill in the art would have been motivated to modify the method of Yokoyama to provide for measuring the pH of the recycled aqueous phase and adjusting the amount required to maintain the desired pH as necessary.  “[I]n considering the disclosure of a reference, it is proper to take into account not only specific teachings of the reference but also the inferences which one skilled in the art would reasonably be expected to draw therefrom.”  In re Preda, 401 F.2d 825, 826, 159 USPQ 342, 344 (CCPA 1968).  The temperature of the heating during hydrothermal liquefaction may be in the range of 200°C to 400°C and may take place continuously or incrementally (see Yokoyama, column 2, lines 39-43).  The feed to hydrothermal liquefaction may include wood chips (see Yokoyama, column 2, lines 2-6).

Allowable Subject Matter
Claim 14 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure: Fallavollita (US 2008/0032344) and Iversen (US 2017/0073586).  Fallavollita and Iversen disclose hydrothermal processes (see respective Abstract of each reference).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771